DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/22/22 have been received.  Claims 17-20 have been amended. 
Claim Objections
3.	The objections to claims 17-20 are withdrawn because the Applicant amended the claims. 
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 17 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1, 2, 4-6,  and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with previous Office Action in view of Iwabuchi et al. (US 4,323,620).
Regarding claim 1, Ohashi discloses  an energy storage module (power storage device 100, Fig. 1, [0017]) comprising: a plurality of energy storage devices (power storage cells 10, Fig. 1, [0018]) each including a case (exterior body 12, Figs. 1-4, [0018]-[0019]); a glass paper sheet provided between energy storage devices of the plurality of energy storage devices, brought into contact with the case, and mainly composed of a glass fiber(heat insulating member 20, Figs. 1-3, [0017], [0024]-[0026]); and a holding member holding the plurality of energy storage devices and the glass paper sheet (outer member 30, Fig. 1, [0017], [0027]), wherein the glass paper sheet is compressed between the plurality of energy storage devices(Fig. 1), the glass 
Iwabuchi teaches glass wool heat insulator used as a fiber type heat insulator (Col. 1, lines 28-29).  Iwabuchi teaches a multilayer heat insulator was adopted as a heat insulator for a high temperature type battery (Example 3).   Iwabuchi teaches a thickness of the gas (air)-containing layer of 0.3 to 1.8 mm and a porosity of 0.98 to 0.95 will be preferable and other materials which can be used to form gas (air)-containing layers (of a porosity of 0.98 to 0.95) than glass wool are asbestos fiber, mineral fiber, ceramic fiber, silica powder, alumina powder and zirconia powder (Col. 4, lines 23-30). Iwabuchi teaches one or a compound of a plurality of them is used in the form of wool, paper or mat (Col. 4, lines 30-31).  Iwabuchi teaches a multilayer heat insulator to prevent thermal conduction and to improve thermal insulating performance (Col. 1, lines 13-16).
It would have been obvious to one of ordinary skill in the art to use the glass paper sheet has a porosity of 70% or more and 97% or less as taught by Iwabuchi in order to prevent thermal conduction and to improve thermal insulating performance.
Regarding claim 2, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses  the case has a short side surface and a long side surface which is orthogonal to the short side surface and has an area larger than that of the short side surface(Ohashi, Figs. 2-4); and the glass paper sheet is brought into contact with at least the long side surface(Ohashi, Figs. 1-3).
Regarding claim 4, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi discloses  the glass paper sheet has a thickness of 0.2 mm – 10 mm 
Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 5, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses the glass paper sheet  has a porosity of 0.95 to 0.98 (Iwabuchi, Col. 4, lines 23-25) which overlaps the claim range of 70% or more and 95% or less, thus reading on the limitation.
Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 6, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi does not explicitly disclose the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices.
It would have been obvious to one of ordinary skill in the art to provide   the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).

Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
9.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620) as applied to claims 1 and 2 above, in view of Izeki et al. (JP2013113408(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with previous Office Action.
Regarding claim 3, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi discloses the glass paper sheet covers the case over the long side surface (Ohashi, Figs. 1-3) but does not explicitly disclose the glass paper sheet covers the short side surface.
Izeki teaches a thermal control device that can be used for an automobile rechargeable battery([0072]).  Izeki teaches the heat insulating material 11 such as glass wool  is provided so as to cover the periphery of the heat control object 4 such as a rechargeable battery  in order to insulate it from the surroundings ([0021], [0022], [0040], Fig. 1).
It would have been obvious to one of ordinary skill in the art to provide the energy storage module of modified Ohashi, the glass sheet covers the case over the short side surface .
10.	Claims 7, 10,  and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620) in further view of Abe (WO2018/110055) as cited in IDS dated 5/8/20 with citations from equivalent US 2019/0190098.
Regarding claim 7, Ohashi discloses  an energy storage module (power storage device 100, Fig. 1, [0017]) comprising: a plurality of energy storage devices (power storage cells 10, Fig. 1, [0018]) each including a case (exterior body 12, Figs. 1-4, [0018]-[0019]); a glass paper sheet provided between energy storage devices of the plurality of energy storage devices, brought into contact with the case, and mainly composed of a glass fiber(heat insulating member 20, Figs. 1-3, [0017], [0024]-[0026]); and a holding member holding the plurality of energy storage devices and the glass paper sheet (outer member 30, Fig. 1, [0017], [0027]), wherein the glass paper sheet is compressed between the plurality of energy storage devices(Fig. 1), the glass paper sheet material can be glass wool ([0026]) but does not explicitly disclose wherein the glass paper sheet has a porosity of 70% or more and 97% or less.
Iwabuchi teaches glass wool heat insulator used as a fiber type heat insulator (Col. 1, lines 28-29).  Iwabuchi teaches a multilayer heat insulator was adopted as a heat insulator for a high temperature type battery (Example 3).   Iwabuchi teaches a thickness of the gas (air)-containing layer of 0.3 to 1.8 mm and a porosity of 0.98 to 0.95 will be preferable and other materials which can be used to form gas (air)-containing layers (of a porosity of 0.98 to 0.95) than glass wool are asbestos fiber, mineral fiber, ceramic fiber, silica powder, alumina powder and zirconia powder (Col. 4, lines 23-30). Iwabuchi teaches one or a compound of a plurality of 
It would have been obvious to one of ordinary skill in the art to use the glass paper sheet has a porosity of 70% or more and 97% or less as taught by Iwabuchi in order to prevent thermal conduction and to improve thermal insulating performance.
	Continuing with claim 7, modified Ohashi does not explicitly disclose  further comprising a resin film brought into contact with the glass paper sheet.
Abe teaches a heat insulation sheet includes a fiber sheet, a resin layer provided on a surface of an outer peripheral portion of the fiber sheet, and a silica xerogel disposed in spaces of the fiber sheet(abstract).  Abe teaches separators 15 contact adjacent battery cells 14 with  each separator 15 includes frame 16 and heat insulation sheet 11 disposed in frame 16([0029], Fig. 4).
Abe teaches resin layers 13 a and 13 b are provided on surfaces 12 a and 12 b of an outer peripheral portion of fiber sheet 12 opposite to each other, respectively(Fig. 2, [0016]).
It would have been obvious to one of ordinary skill in the art to provide a resin film brought into contact with the glass paper sheet as taught by Abe as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 10, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses each of the resin layers has a thickness of about 0.03 mm (Abe, equivalent to 30 µm [0016]) which overlaps the claim range of an average thickness of the resin film is 10 µm or more, thus reading on the claim limitation.

Regarding claim 14, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses an upper limit of the porosity of the glass paper sheet comprises 95% (Iwabuchi, Col. 4, lines 23-25).
Regarding claim 15, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses the glass paper sheet has a porosity of 0.95 to 0.98 (Iwabuchi, Col. 4, lines 23-25) which overlaps the claim range of 80% or more and 95% or less, thus reading on the limitation.
Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 16, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi does not explicitly disclose the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices.
It would have been obvious to one of ordinary skill in the art to provide   the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices,  since it has been held that .
11.	Claims 8,  17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with previous Office Action in view of Iwabuchi et al. (US 4,323,620).
Regarding claim 8, Ohashi discloses  an energy storage device (power storage cell 10, Figs. 1-4, [0024]) comprising: a case (exterior body 12, Figs. 1-4, [0024]); and a glass paper sheet brought into contact with the case and mainly composed of a glass fiber(heat insulating member 20, Figs. 1-3, [0024]-[0026]), but does not explicitly disclose wherein the glass paper sheet has a porosity of 70% or more and 97% or less.
Iwabuchi teaches glass wool heat insulator used as a fiber type heat insulator (Col. 1, lines 28-29).  Iwabuchi teaches a multilayer heat insulator was adopted as a heat insulator for a high temperature type battery (Example 3).   Iwabuchi teaches a thickness of the gas (air)-containing layer of 0.3 to 1.8 mm and a porosity of 0.98 to 0.95 will be preferable and other materials which can be used to form gas (air)-containing layers (of a porosity of 0.98 to 0.95) than glass wool are asbestos fiber, mineral fiber, ceramic fiber, silica powder, alumina powder and zirconia powder (Col. 4, lines 23-30). Iwabuchi teaches one or a compound of a plurality of them is used in the form of wool, paper or mat (Col. 4, lines 30-31).  Iwabuchi teaches a multilayer heat insulator to prevent thermal conduction and to improve thermal insulating performance (Col. 1, lines 13-16).
It would have been obvious to one of ordinary skill in the art to use the glass paper sheet has a porosity of 70% or more and 97% or less as taught by Iwabuchi in order to prevent thermal conduction and to improve thermal insulating performance.
2 applied to an energy storage device of a plurality of energy storage devices.
It would have been obvious to one of ordinary skill in the art to provide   the glass paper sheet has a porosity of 45% or more and 80% or less under a pressure of 20 N/cm2 applied to an energy storage device of the plurality of energy storage devices,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 18, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses an upper limit of a porosity of the glass paper sheet comprises 95% (Iwabuchi, Col. 4, lines 23-25).
Regarding claim 20, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi further discloses the glass paper sheet has a porosity of 0.95 to 0.98 (Iwabuchi, Col. 4, lines 23-25) which overlaps the claim range of 80% or more and 95% or less, thus reading on the limitation.
Modified Ohashi is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
12.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620) in further view of Abe (WO2018/110055) as cited in IDS dated 5/8/20 with citations from .
Regarding claim 9, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi discloses the resin film includes thermoplastics such as polybutylene terephthalate (Abe [0016]) but does not explicitly disclose  polypropylene, polyphenylene sulfide, or polyethylene terephthalate.
Fujii teaches an electrode and a battery including the electrode, including an insulating member disposed from an active material layer on a current collector of the electrode to an exposed portion, can reduce nonuniformity in pressure applied to the electrode irrespective of the thickness of the insulating member and can reduce nonuniformity in an electrode reaction(abstract).  Fujii teaches examples of the substrate of the insulating member 50 include polyethylene (PE), polypropylene (PP), polyvinyl chloride (PVC), polystyrene (PS), polyvinyl acetate (PVAc), polytetrafluoroethylene (PTFE), acrylonitrile butadiene styrene resin (ABS resin), acrylonitrile styrene resin (AS resin), acrylic resin (PMMA), polyamide (PA), polyacetal (POM), polycarbonate (PC), polyphenylene ether (PPE), polybutylene terephthalate (PBT), polyethylene terephthalate (PET), glass-fiber-reinforced polyethylene terephthalate (GF-PET), cyclic polyolephin (COP), polyphenylene sulfide (PPS), polysulfone (PSF), polyether sulfone (PES), amorphous polyarylate (PAR), liquid crystal polymer (LCP), polyetheretherketone (PEEK), thermoplastic polyimide (PI), and polyamide imide (PAI) (Fig. 2, [0034]).
It would have been obvious to one of ordinary skill in the art to combine the glass paper sheet of modified Ohashi and resin film including polypropylene, polyphenylene sulfide or polyethylene terephthalate as Fujii demonstrates the resins are equivalents suitable for the same purpose MPEP 2144.06(II). 
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with previous Office Action in view of Iwabuchi et al. (US 4,323,620) as applied to claim 1 above in view of Nelson (US 4,606,982).
Regarding claim 11, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi does not explicitly disclose a lower limit of the porosity of the glass paper sheet comprises 80%.
Nelson teaches a preferably sealed lead-acid battery having a microfine glass separator pasting paper integrated with its adjoining plate (abstract). Nelson teaches glass microfiber separators i.e., pure glass fibers are used with no binders and the porosity (void volume) is generally in the range of 70 to 95%, more preferably from about 80 to 95% (Col. 4, lines 29-32).
It would have been obvious to one of ordinary skill in the art to provide a lower limit of the porosity of the glass paper sheet comprises 80% as taught by Nelson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
14.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 in view of Iwabuchi et al. (US 4,323,620) in further view of Abe (WO2018/110055) as cited in IDS dated 5/8/20 with citations from equivalent US 2019/0190098 as applied to claim 7 above in view of Nelson (US 4,606,982).
Regarding claim 13, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi does not explicitly disclose a lower limit of the porosity of the glass paper sheet comprises 80%.

It would have been obvious to one of ordinary skill in the art to provide a lower limit of the porosity of the glass paper sheet comprises 80% as taught by Nelson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
15.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (JP2012124319(A)) as cited in IDS dated 1/31/20 with citations from machine translation provided with previous Office Action in view of Iwabuchi et al. (US 4,323,620) as applied to claim 8 above in view of Nelson (US 4,606,982).
Regarding claim 19, modified Ohashi discloses all of the claim limitations as set forth above. Modified Ohashi does not explicitly disclose a lower limit of the porosity of the glass paper sheet comprises 80%.
Nelson teaches a preferably sealed lead-acid battery having a microfine glass separator pasting paper integrated with its adjoining plate (abstract). Nelson teaches glass microfiber separators i.e., pure glass fibers are used with no binders and the porosity (void volume) is generally in the range of 70 to 95%, more preferably from about 80 to 95% (Col. 4, lines 29-32).
It would have been obvious to one of ordinary skill in the art to provide a lower limit of the porosity of the glass paper sheet comprises 80% as taught by Nelson as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724